DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 12/15/2021. 
Claim 20 is withdrawn as being directed towards the non-elected invention. 
Claim 19 is canceled. 
Claims 1 and 14 are currently amended. 
Claims 1-18 are currently pending examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-18 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method of operating a storage facility for the delivery of goods, the method comprising: receiving an order of goods for delivery to a secure storage facility; generating […] a plurality of signals for […] picking of items for the order of goods, […] assembling the picked items into a delivery container, and for transport of the 2019 Revised Patent Subject Matter Eligibility Guidance).
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the total redeemable value is a combination and weighting of the first and second redeemable values. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “from a remote computing device”, “controlling robotic devices to perform”, “computing device”, “by one or more processing devices of a first enterprise”, “automated”, “electronically”, “encoded”, “over a communication network”, and “electronic resource identifier”. The additional element(s) of “from a remote computing device”, “controlling robotic devices to perform”, “computing device”, “by one or more processing devices of a first enterprise” and “over a communication network” are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) of “from a remote computing device”, “controlling robotic devices to perform”, “computing device”, “by one or more processing devices of a first enterprise”, “over a communication network”, and “electronic resource identifier” are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements of “from a remote computing device”, “controlling robotic devices to perform”, “computing device”, “by one or more processing devices of a first enterprise”, “automated”, “electronically”, “encoded”, “over a communication network”, and “electronic resource identifier” amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements of “from a remote computing device”, “controlling robotic devices to perform”, “computing device”, “by one or more processing devices of a first enterprise”, “automated”, “electronically”, “encoded”, “over a communication network”, and “electronic resource identifier” also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-4, 6, 10, 13, and 15-18 also recite limitations that are similar to the abstract ideas identified with respect to claims 1 and/or 5 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-4, 6, 10, 13, and 15-18 do not recite any additional elements other than those recited in claims 1 and/or 5. Therefore, for the same reasons set forth with respect to claims 1 and/or 5, claims 2-4, 6, 10, 13, and 15-18 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 5, 7-9, and 11-12 also recite limitations that are similar to the abstract ideas identified with respect to claims 1 and/or 5 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 5 recites the additional elements of “for printing”. Claim 7 recites the additional elements of “to print”. Claim 8 recites the additional elements of “using a printer” and “to print”. Claim 9 recites the additional element of “electronic”. Claims 11-12 recite the additional elements of “an automated locker”. However, for the same reasons set forth with respect to claims 1 and/or 5, claims 5, 7-9, and 11-12 do not integrate the 
Claim 14 recites, in part, the limitations of […] of operating a storage facility for the delivery of goods, […]: a secure storage facility associated with a first enterprise and located at a premises associated with a second enterprise, the secure storage facility being configured to receive goods associated with an order placed with the first enterprise; and […] receive […] the order of goods for delivery to the secure storage facility; generate a plurality of signals for […] picking of items for the order of goods, […] assembling the picked items into a delivery container, and transport of the delivery container to the secure storage facility; generate […] readable indicia for physical attachment to the delivery container prior to transport to the secure storage facility, the indicia being [associated] […] with at least one of the plurality of generated signals having a redeemable value which is associated with the order of goods, wherein the redeemable value of the at least one generated signal is redeemable at a second enterprise; select redemption signals from the plurality of generated signals, the selected redemption signals being associated with the redeemable value associated with the order of goods, wherein a first redemption signal includes a first redeemable value from the first enterprise, based on an attribute of the order, and a second redemption signal includes a second redeemable value from the second enterprise, generate redemption details for at least one of the selected redemption signals, the redemption details including a total redeemable value and at least one of information identifying a redemption type and product information associated with a redemption, deliver […] the selected redemption signals […], the selected redemption signals including the redemption details to [a consumer] […] associated with the order of goods, wherein the total “A system […] the system comprising: […] at least one processor configured to:”, “from a remote computing device”, “controlling robotic devices to perform”, “automated”, “electronically”, “encoded”, “over a communication network”, and “an electronic resource identifier”. However, for the same reasons set forth with respect to claim 1, the additional elements do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer or other machinery as tools to perform the abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.

Prior Art
The Examiner notes that the claims as amended currently overcome prior art. The closet prior art found to date are the following: 
Wilson et al. (WO 03/056490) discloses a system and method for the delivery of goods into remote lockers associated with a first enterprise but located at a premises of a second enterprise (e.g., a service station).  Wilson et al. also discloses the concept of printing coupons at the remote lockers that are redeemable at the second enterprise (see at least Abstract and Page 15 line 26–Page 16 line 2). 
Rogers (US 2011/0042024) discloses a method for enabling a user to make purchases over the Internet and to designate a chosen time to pick up goods at a storage locker. Rogers also discloses an assembling means that identifies, selects, and delivers purchased goods to the storage locker (see at least Abstract and ¶ 58). 
Cooper et al. (US 2013/0268335) discloses coupon values that can dynamically change based on any rules or logic (see at least ¶¶ 122-123). 
Bennett et al. (US 2012/0150653) discloses the updating of a coupon value based on ongoing sales and volume of customer activity (see at least Abstract). 
Reffett (US Patent No. 7,475,912) discloses a shipping label that defines a coupon (see Col. 3 lines 1-5). 
Warmer et al. (US 2013/0304561) discloses the concept of associating coupons with payment methods such as credit cards (see at least Abstract). 

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument: “Applicant respectfully submits that by virtue of at least the added subject matter, independent claims 1 and 14 as a whole, do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Examination Guidance (PEG). […] Rather, the claim limitations include a robotic control operation that cannot practically be performed din the human mind and does not involve a fundamental economic concept. […] The ordered combination of at least the aforementioned features is directed to an improvement in order assembly, delivery, and storage at a pickup location. In particular, the claimed operations incentivize the retrieval of an order at a storage location by adjusting a redeemable value based on the time the order is picked up at a storage location. This operation exploits the control of robots in warehouses for picking, assembling, and delivering an order of goods to a storage location to generate redemption signals and adjust redeemable values provided in the redemption signal based on a timing of order pickup by a customer.”

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the claims do not recite any of the enumerated groupings of abstract ideas, the Examiner respectfully disagrees. As explained above, the claims recite limitations that are considered certain methods of organizing human activity, mental processes, and mathematical concepts. 
With regard to the argument that the claimed invention provides improvements in order assembly, delivery, and storage at a pickup location, the Examiner respectfully disagrees. The alleged improvement is entirely in the realm of the abstract idea. The additional elements are being used as tools, in their ordinary capacity, to perform the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681